
	
		II
		110th CONGRESS
		2d Session
		S. 3583
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To limit or deny civil service protection
		  for a Federal employee if the appointment of that employee is a prohibited
		  personnel practice that was made on the basis of political affiliation as
		  prohibited under any law, rule, or regulation.
	
	
		1.Short titleThis Act may be cited as the
			 Political Independence of the Civil
			 Service Act of 2008.
		2.Political independence of the Civil
			 Service
			(a)In generalChapter 75 of title 5, United States Code,
			 is amended by adding at the end the following:
				
					VICivil service protection for employee
				appointed on prohibited basis of political affiliation
						7551.Civil service protection for employee
				appointed on prohibited basis of political affiliation
							(a)In this section—
								(1)the term agency has the
				meaning given under section 2302(a)(2)(C);
								(2)the term covered employee
				means an employee whose appointment to an agency is a prohibited appointment;
				and
								(3)the term prohibited
				appointment means any appointment of an employee to an agency which is a
				prohibited personnel practice that violates section 2302 (b)(1)(E) because such
				appointment was made on the basis of political affiliation as prohibited under
				any law, rule, or regulation.
								(b)The protections under subchapters I through
				V of this chapter shall not apply to a covered
				employee.
							.
			(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 75 of title 5, United States Code, is amended by adding at
			 the end the following:
				
					
						SUBCHAPTER VI—Civil service protection for employee
				appointed on prohibited basis of political affiliation
						Sec. 7551. Civil service protection for employee appointed on
				prohibited basis of political
				affiliation.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of enactment of this Act and apply to
			 any appointment made before, on, or after that date.
		
